— Judgment unanimously reversed, on the law and facts, without costs, and claim dismissed. Memorandum: Claimant contends that the State’s failure to erect additional warning signs was the proximate cause of the accident which forms the basis of this action. Claimant Estella Ball, who was driving at the time of the accident, testified that she had driven this route approximately two times a week for 15 to 16 years. Both she and her husband were familiar with the intersection. The driver of the other vehicle, Donald Lucas, was also familiar with this intersection, having driven it on his way to work for the past seven to eight months. Lucas testified that he was familiar with both the “yield ahead” sign and “stop” sign at that intersection. He further testified that on the date of the accident he saw the stop sign approximately 20 yards prior to reaching it. However, an eyewitness to the accident testified that it appeared that Lucas *1140did not stop. Under these circumstances, the State’s failure to erect additional traffic control devices cannot be deemed the proximate cause of claimant’s injuries (see Atkinson v County of Oneida, 59 NY2d 840; see, also, Hicks v State of New York, 4 NY2d 1; Kent v State of New York, 37 AD2d 119,121, affd 31 NY2d 688; Tely v State of New York, 33 AD2d 1061). In light of this holding, we need not address claimant’s and respondent’s other contentions. (Appeals from judgment of Court of Claims, Quigley, J. — automobile negligence.) Present — Dillon, P. J., Boomer, Green, Moule and Schnepp, JJ.